Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 12, 2006, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Resolving a five-count indictment, defendant pleaded guilty to assault in the first degree and was thereafter sentenced in accordance with the plea agreement to 12 years in prison and five years of postrelease supervision. Defendant now appeals.
Defendant’s appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be advanced on appeal. Based upon our review of counsel’s brief, defendant’s pro se letter and the record, we disagree. There is at least one arguable issue pertaining to the severity of the sentence imposed. Accordingly, without passing any judgment on the ultimate merit of that issue, we grant counsel’s application and assign new counsel to address that and any other issues that may be disclosed by the record (see People v Stokes, 95 NY2d 633 [2001]; People v Lowe, 43 AD3d 1204, 1205 [2007]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Mercure, J.P., Peters, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.